 



CIG WIRELESS CORP.




 

 

February 27, 2014



 

Gabriel Margent

[_________________]*



 

Re: Restricted Stock Award

 

Dear Mr. Margent:

 

We are pleased to inform you that the Compensation Committee (the “Committee”)
of the Board of Directors of CIG Wireless Corp., a Nevada corporation (the
“Company”), has awarded to you, on the date hereof (the “Grant Date”), 166,856
restricted shares (the “Shares”) of common stock, $.00001 par value (the “Common
Stock”), of the Company. The Shares are subject to the terms and conditions of
this letter agreement (the “Agreement”) including, without limitation, the
forfeiture and transfer restrictions set forth herein. While such restrictions
are in effect, the Shares subject to such restrictions are referred to herein as
“Restricted Stock”. In addition, from time to time, you may be entitled to
receive automatic grants of additional Shares in accordance with Section 4
below. Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Plan (as defined below).

 

The Restricted Stock has been awarded to you pursuant to a special management
incentive program (the “MIP”) established under the Company’s 2014 Equity
Incentive Plan (the “Plan”). An aggregate of 20,000,000 shares of Common Stock,
including MIP Anti-Dilution Shares (as defined below), if any (the “MIP Share
Pool”), are available for issuance pursuant to the MIP to the Company’s
executive officers, as determined by the Committee from time to time. In order
for any of your shares of Restricted Stock to vest hereunder either a
Realization Event (as defined below) or a Partial Realization Event (as defined
below) must occur on or prior to December 31, 2020 (the “MIP Expiration Date”).
If, however, a Realization Event or Partial Realization Event does not occur on
or prior to the MIP Expiration Date, all shares of Restricted Stock issued to
you hereunder shall be immediately forfeited in accordance herewith without any
payment or other consideration due and owing in respect thereof. In addition, as
a condition to your receipt of the Restricted Stock, you are required to comply
with the confidentiality and non-solicitation covenants set forth in Section 9
of this Agreement.

 

1. Vesting. In order for the shares of Restricted Stock to vest, and cease to be
subject to forfeiture and transfer restrictions hereunder, (a) you must satisfy
the applicable Continuing Service Conditions (as defined below) set forth in
Section 2 below, and (b) a Realization Event must occur on or prior to the MIP
Expiration Date; provided, however, that,

 

 

 



*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

 



 

 

 

(a) Upon the occurrence of a Realization Event:

 

(i) if you are employed by the Company or its Affiliates (as defined below) on
the date of consummation of a Realization Event and receive a Comparable Offer
(as defined below) of employment (or continuation of employment) from the
Company or its Affiliates or the acquiring company (or its Affiliates), then (1)
seventy-five percent (75%) the shares of Restricted Stock (or any consideration
payable with respect to such shares of Restricted Stock pursuant to the
Realization Event) shall immediately vest, and cease to be subject to forfeiture
and transfer restrictions hereunder (and, in the case of any cash proceeds,
shall be immediately paid to you), upon the occurrence of the Realization Event
and (2) twenty-five percent (25%) of the shares of Restricted Stock (or any
consideration payable with respect to such shares of Restricted Stock pursuant
to the Realization Event) (the “Holdback Amount”) shall vest, and cease to be
subject to forfeiture and transfer restrictions hereunder (and, in the case of
any cash proceeds, shall be paid to you), on the first anniversary of the
Realization Event; provided that, except as provided in clause (ii) below, you
shall forfeit the Holdback Amount unless you accept the Comparable Offer of
employment (or continuing employment) and remain employed by the Company or the
acquiring company (or an Affiliate of the Company or the acquiring company)
until the first anniversary of the Realization Event;

 

(ii) if you accept a Comparable Offer of employment (or continued employment)
and during the one year period after the Realization Event your employment is
terminated by the Company or the acquiring company (or an Affiliate of the
Company or the acquiring company) without Cause, by you for Good Reason or due
to death or disability, the Holdback Amount shall immediately become fully
vested, and cease to be subject to forfeiture and transfer restrictions
hereunder (and, in the case of any cash proceeds, shall be paid to you), upon
the occurrence of such termination; and

 

(iii) if you (1) do not receive a Comparable Offer of employment (or
continuation of employment) from the Company or its Affiliates or the acquiring
company (or its Affiliates), or (2) are not employed by the Company or its
Affiliates at the time of the Realization Event, but (in either case) continue
to hold shares of Restricted Stock for which the Continuing Service Conditions
have been satisfied prior to the occurrence of the Realization Event, one
hundred percent (100%) of such then outstanding shares of Restricted Stock held
by you (or any consideration payable with respect to such shares of Restricted
Stock pursuant to the Realization Event) shall immediately vest, and cease to be
subject to forfeiture and transfer restrictions hereunder (and, in the case of
any cash proceeds, shall be immediately paid to you), upon the occurrence of the
Realization Event.

 

(iv) For purposes hereof, “Comparable Offer” means an offer of employment within
35 miles of the geographical area in which you are then employed, with duties of
the same general nature as your duties prior to the Realization Event and with a
base salary and annual bonus opportunity that is not less than your base salary
and annual bonus opportunity as in effect immediately prior to the Realization
Event.

 

(b) If a Partial Realization Event occurs prior to the MIP Expiration Date and
you remain in continuous employment with the Company or its Affiliates through
the consummation date of such Partial Realization Event, the Pro-Rata Number (as
defined below) of your shares of Restricted Stock (determined pro-rata among
shares of Restricted Stock for which the Continuous Service Conditions lapse on
different dates) shall immediately vest, and cease to be subject to forfeiture
and transfer restrictions hereunder (the “Accelerated Shares”) and, for the
avoidance of doubt, the Continuing Service Conditions and the provisions of
Section 1(a) above shall cease to apply to the Accelerated Shares. One or more
Partial Realization Events may occur under this Agreement. For purposes hereof,
“Pro–Rata Number” means the product of (i) the number of shares of Restricted
Stock owned by you immediately prior to the Partial Realization Event, and (ii)
a fraction, of which: (1) the numerator is the number of shares of Common Stock
sold or, in the case of the sale of Series A-2 Preferred Stock, deemed to be
sold by the Fir Tree Investors in the Partial Realization Event (assuming full
conversion of all Series A-2 Preferred Stock immediately prior thereto) and (2)
the denominator of which is the aggregate number of shares of Common Stock
beneficially owned by the Fir Tree Investors immediately prior to the Partial
Realization Event (assuming full conversion of all Series A-2 Preferred Stock
immediately prior thereto).

 



-2-

 

 

2. Continuing Service Conditions. You will satisfy the continuing service
conditions (the “Continuing Service Conditions”) with respect to twenty percent
(20%) of the shares of Restricted Stock on the first six-month anniversary of
the Grant Date, and each of the four (4) annual anniversaries of the Grant Date
thereafter; provided that you remain in continuous employment with the Company
or its Affiliates through each applicable anniversary date. Notwithstanding the
preceding sentence, if a Realization Event occurs and you remain in continuous
employment with the Company or its Affiliates through the consummation date of
such Realization Event, the Continuing Service Conditions shall immediately be
satisfied with respect to all of your then outstanding shares of Restricted
Stock.

 

3. Forfeiture. Notwithstanding anything herein to the contrary,

 

(a) if a Realization Event does not occur by the MIP Expiration Date, all shares
of Restricted Stock shall be automatically and immediately forfeited without
notice, action, deed, compensation or other consideration on the MIP Expiration
Date;

 

(b) except as provided in Section 3(e), upon the termination of your employment
with the Company and its Affiliates prior to a Realization Event, all shares of
Restricted Stock with respect to which the Continuing Service Conditions have
not been satisfied shall be immediately forfeited without compensation;

 

(c) except as provided in Section 3(e), if you voluntarily terminate your
employment with the Company and its Affiliates without Good Reason (at a time
when circumstances constituting Cause (whether or not then known) do not exist)
prior to a Realization Event and the per share Fair Market Value of the Common
Stock on your termination date is less than the per share Fair Market Value of
the Common Stock on the date of consummation of a Realization Event that occurs
prior to the MIP Expiration Date (each, as determined by the Committee in good
faith in connection with such Realization Event), you shall forfeit without
compensation immediately prior to the consummation of the Realization Event that
number of shares of Restricted Stock with respect to which the Continuing
Service Conditions have been satisfied (rounded up or down to the nearest whole
number, with .50 being rounded up) having an aggregate Fair Market Value at the
time of the consummation of such Realization Event (as determined by the
Committee) equal to the product of (i) the total number of Shares with respect
to which the Continuing Service Conditions were satisfied on the termination
date, and (ii) the difference between the per share Fair Market Value of the
Common Stock on (1) the date of the Realization Event and (2) the termination
date;

 



-3-

 

 

(d) if you receive a Comparable Offer of employment (or continuation of
employment) by the Company (or its Affiliates) or the acquiring company (or its
Affiliates) at the time of a Realization Event and such offer is not accepted by
you or such employment is terminated during the one year period following the
Realization Event, unless such termination is by the Company or the acquiring
company (or an Affiliate of the Company or the acquiring company) without Cause,
by you for Good Reason or due to your death or disability, the Holdback Amount
shall be immediately forfeited without compensation; and

 

(e) upon (i) your violation of the confidentiality or non-solicitation covenants
set forth in Section 9, or (ii) the termination of your employment by the
Company or its Affiliates for Cause or you voluntarily terminate your employment
with the Company or its Affiliates without Good Reason but at the time of such
termination circumstances constituting Cause (whether or not then known) exist,
all shares of Restricted Stock (regardless of whether the Continuing Service
Conditions have been satisfied) shall be automatically and immediately forfeited
without notice, action, deed, compensation or other consideration.

 

All shares of Restricted Stock forfeited prior to the occurrence of a
Realization Event shall be returned to the MIP Share Pool.

 

4. Additional Share Issuances.

 

(a) Upon each issuance of (i) Aggregate A-2 Adjustment Shares (as defined below)
pursuant to Section 3(b) of the Certificate of Designation in respect of Series
A-1 Preferred Dividends or (ii) Additional Series A-2 Preferred Stock (as
defined below), in each case, prior to the consummation of a Realization Event
(each, an “Additional Issuance”; and the date of any Additional Issuance, an
“Additional Issuance Date”), simultaneous with such Additional Issuance, you
shall be issued an additional number of shares of Restricted Stock equal to the
difference (rounded down to the nearest whole number of shares of Common Stock)
of: (x) the product of the total number of shares of Common Stock outstanding
immediately after giving effect to the Additional Issuance (assuming, for this
purpose, the shares of Common Stock underlying the Series A-2 Preferred Stock
are outstanding), multiplied by a fraction, the numerator of which is the number
of shares of Restricted Stock you own immediately before the Additional
Issuance, and the denominator of which is the total number of shares of Common
Stock outstanding immediately before the Additional Issuance (assuming, for this
purpose, the shares of Common Stock underlying the Series A-2 Preferred Stock
are outstanding), minus (y) the number of shares of Restricted Stock you own
immediately before the Additional Issuance. The additional Shares issued
pursuant to the immediately preceding sentence shall be treated as shares of
Restricted Stock that were granted as of the Grant Date (except for purposes of
Section 1(b) above and this Section 4(a)) such that the same proportion of the
additional Shares shall be vested on the date of issuance thereof as the
proportion of Restricted Stock that is vested on the Additional Issuance Date.

 

(b) Any shares of Common Stock that remain available for issuance under the MIP
Share Pool immediately prior to the occurrence of a Realization Event
(“Unallocated Shares”), after giving full effect to any additional share
issuances required by Section 4(a), shall be issued to the then remaining
participants in the MIP who are then-employed by the Company or its Affiliates
on a pro-rata basis, as determined by the Committee, based on the number of
issued and outstanding shares of restricted stock under the MIP held by such
participants at or immediately prior to the Realization Event. Twenty-five (25%)
of any Unallocated Shares issued to you shall be treated as Holdback Shares
under Section 1(a) hereunder if you are offered employment or continuation of
employment by the Company (or its Affiliates) or the acquiring company (or its
Affiliates). The remaining seventy-five percent (75%) of any Unallocated Shares
issued to you will be fully vested on the later of the date of issuance or the
consummation of the Realization Event.

 



-4-

 

 

5. Uncertificated Shares. Unless otherwise determined by the Board, the shares
of Restricted Stock shall be issued in the form of uncertificated shares. In the
event that a certificate representing the shares of Restricted Stock is
registered in your name, the following legend will be placed on the certificate
(in addition to any other legends that may be required to be placed on such
certificates pursuant to the Plan, applicable law or otherwise):

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE CIG WIRELESS CORP. 2014 EQUITY
INCENTIVE PLAN AND THE RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BY AND
BETWEEN CIG WIRELESS CORP. AND THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY
THIS CERTIFICATE HEREBY, WHICH TERMS AND CONDITIONS INCLUDE, WITHOUT LIMITATION,
CERTAIN FORFEITURE CONDITIONS AND TRANSFER RESTRICTIONS.  COPIES OF THAT PLAN
AND SUCH AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES OF CIG WIRELESS CORP.
AND WILL BE MADE AVAILABLE TO THE HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON
REQUEST TO THE SECRETARY OF THE COMPANY.

 

If a certificate representing the shares of Restricted Stock is registered in
your name, the Company shall retain physical possession of the certificate while
the shares of Restricted Stock remain unvested and you shall be required to
deliver a stock power to the Company, endorsed in blank, relating to the shares
of Restricted Stock.

 

6. Restriction on Transfer of Unvested Shares. Except for the forfeiture of
Restricted Stock to the Company in accordance herewith, you may not sell,
pledge, assign, encumber, hypothecate, gift, transfer, bequeath, devise, donate
or otherwise dispose of, in any way or manner whatsoever, whether voluntary or
involuntary, any legal or beneficial interest in any of the shares of Restricted
Stock while the shares of Restricted Stock remain unvested.

 

7. Capital Changes. If, while any of the shares of Restricted Stock remain
unvested, there occurs any merger, consolidation, reorganization,
reclassification, recapitalization, stock split, stock dividend, stock
combination or other similar change in the shares of Common Stock, then any and
all new, substituted or additional securities or other consideration to which
you are entitled by reason of your ownership of the Restricted Stock will
thereafter be treated as Restricted Stock for all purposes of this Agreement and
the number and type of shares available for issuance under the MIP Share Pool,
MIP Anti-Dilution Shares and Unallocated Shares and all other provisions of this
Agreement shall be adjusted as deemed appropriate by the Committee to reflect
such event.

 



-5-

 

 

8. Stockholder Rights. You shall possess all incidents of ownership of the
shares of Restricted Stock, subject to the restrictions set forth in Sections 4
and 6 above, including the right to receive dividends with respect to such
shares and, subject to Section 14, the right to vote such shares; provided that,
any cash dividends or distributions with respect to shares of Restricted Stock
shall be withheld by the Company for your account, shall be subject to
forfeiture to the same degree as the shares of Restricted Stock to which such
dividends relate and shall be paid to you as and when the foregoing restrictions
on the shares of Restricted Stock to which such dividends relate lapse (without
the accrual or payment of interest on any dividends or distributions so
withheld). Nothing herein shall create or be construed to create a trust of any
kind or a fiduciary relationship of any kind between you and the Company in
respect of any cash dividends or distributions that are withheld by the Company
for your account and any right you have with respect thereto shall be no greater
than that of a general unsecured creditor of the Company. If any dividends or
distributions are paid in shares of Common Stock, the shares of Common Stock
shall be retained by the Company and shall be subject to the same transfer and
forfeiture restrictions as the shares of Restricted Stock with respect to which
they were paid.

 

9. Confidentiality and Non-Solicitation. You hereby acknowledge that by virtue
of your employment with the Company or its Affiliates, you from time to time may
obtain confidential and proprietary information concerning the Company and its
Affiliates and each of their respective businesses that is not readily available
to the public, and that the Company and its Affiliates are entitled to
protection against wrongful use of any of that information and that the Company
would not issue to you the Restricted Stock but for the covenants contained in
this Section 9 (the “Restrictive Covenants”), which are made by you for the
benefit of the Company and its Affiliates. Accordingly, you hereby agree that:

 

(a) While you are employed by the Company or its Affiliates and at all times
thereafter, you shall, (i) treat confidentially and not disclose all or any
portion of such Confidential Information (as defined below), or (ii) not use
such Confidential Information for the benefit of yourself or any other Person.
You acknowledge and agree that such Confidential Information is proprietary and
confidential in nature and belongs to the Company and its Affiliates. If you are
requested or required to disclose (after you have used your commercially
reasonable efforts to avoid such disclosure and after promptly advising and
consulting with the Company about your intention to make, and the proposed
contents of, such disclosure) any of the Confidential Information (whether by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process by a governmental authority), you shall, and shall
cause your representatives to, provide the Company with prompt written notice of
such request so that the Company may seek an appropriate protective order or
other appropriate remedy. At any time that such protective order or remedy has
not been obtained, you or your representative may disclose only that portion of
the Confidential Information which you are legally required to disclose or of
which disclosure is required to avoid sanction for contempt or any similar
sanction, and you shall exercise your commercially reasonable efforts to obtain
assurance that confidential treatment will be accorded to such Confidential
Information so disclosed. You further agree that, from and after the date
hereof, you and your representatives, upon the reasonable request of the
Company, promptly will deliver to the Company all documents, or other tangible
embodiments, constituting Confidential Information or other information with
respect to the Company and its Affiliates. “Confidential Information” means (i)
information of any nature and in any form which at the time concerned is not
generally known to those persons engaged in business similar to that conducted
or contemplated by the Company or its Affiliates, including without limitation,
business plans, tower lists, tower development plans, financial information,
sales or marketing materials or strategies, contracts, form of contracts,
abstracts, computer software, information relating to the properties, customer
and supplier lists, formulae, know-how, processes, secrets and trade secrets,
pricing information, business acquisition plans, and all other information
relating to the operation of the Company and/or its Affiliates, whether tangible
or intangible, whether oral or in writing, and whether or not marked, labeled,
or otherwise identified as “confidential” or the like; and (ii) all copies of
any of the foregoing or any analyses, studies, reports, or properties that
contain, are based on, or reflect any of the foregoing.

 



-6-

 

 

(b) While you are employed by the Company or its Affiliates and for a one (1)
year period thereafter, you shall not, directly or indirectly, (i) solicit,
induce, enter into any agreement with, or attempt to influence any individual
who was an employee or consultant of the Company or its Affiliates at any time
during the time you were employed by the Company or its Affiliates, to terminate
his or her employment relationship with the Company or its Affiliates or to
become employed by you or any individual or entity by which you are employed or
have any other relationship or (ii) interfere in any other way with the
employment, or other relationship, of any employee or consultant of the Company
or its Affiliates.

 

(c) The provisions of this Section 9 may be assigned by the Company to the
purchaser or other acquirer in connection with any transaction that results in a
Realization Event (in which event the provisions of this Section 9 shall
continue to be binding upon you and shall be enforceable by the purchaser or
other acquirer).

 

(d) You acknowledge and agree that (i) you have had an opportunity to seek
advice of counsel in connection with all of the provisions of this Agreement,
including, without limitation, the Restrictive Covenants contained herein; (ii)
the Restrictive Covenants are reasonable in scope, duration and in all other
respects; (iii) any violation of the Restrictive Covenants will result in
irreparable injury to the Company or its Affiliates; (iv) money damages would
not be an adequate remedy to the Company or its Affiliates in the event of a
breach or threatened breach of any of the Restrictive Covenants by you; and (v)
specific performance in the form of injunctive relief would be an appropriate
remedy in such case for the Company or its Affiliates. If you breach or threaten
to breach a Restrictive Covenant, the Company or its or Affiliates shall be
entitled, in addition to all other remedies, to an injunction restraining any
such breach, without any bond or other security being required and without the
necessity of showing actual damages.

 

10. Tax Consequences. CERTAIN FEDERAL INCOME TAX CONSEQUENCES RELATING TO THE
GRANT AND VESTING OF THE RESTRICTED STOCK, AS OF THE DATE HEREOF, ARE SUMMARIZED
BELOW. THE FOLLOWING DESCRIPTION OF FEDERAL INCOME TAX CONSEQUENCES IS
NECESSARILY INCOMPLETE (AS THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE).
MOREOVER, THIS SUMMARY ONLY ADDRESSES THE FEDERAL INCOME TAX CONSEQUENCES UNDER
THE LAWS OF THE UNITED STATES, AND DOES NOT ADDRESS WHETHER AND HOW THE TAX LAWS
OF ANY OTHER JURISDICTION MAY APPLY TO THE RESTRICTED STOCK OR TO YOU.
ACCORDINGLY, YOU SHOULD CONSULT A TAX ADVISER REGARDING THE FEDERAL, STATE,
LOCAL AND FOREIGN TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 



-7-

 

 

You may file an election (an “Election”) with the Internal Revenue Service
(“IRS”), within 30 days of any issuance of the Restricted Stock (including, any
issuance of additional shares of Restricted Stock pursuant to Section 4),
electing pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), to be taxed currently on any difference between the fair
market value of the Restricted Stock and the purchase price of the Restricted
Stock on the date of issuance. Absent such an election, taxable income will be
measured and recognized by you at the time or times at which the forfeiture
restrictions on the Restricted Stock lapses. If you file an Election under
Section 83(b) of the Code with the IRS, you agree to promptly furnish a copy of
such Election to the Company. If you do not file the Election within such 30-day
period, you will not be entitled to do so with respect to your Restricted Stock.

 

11. Tax Withholding. Upon vesting of the Restricted Stock (or such other time
that the Restricted Stock is taken into income), you will be required to satisfy
all applicable tax withholding obligations, as provided in the Plan. At your
election, you may satisfy such tax withholding obligations upon vesting of the
Restricted Stock in connection with a Realization Event or a Partial Realization
Event by delivering to the Company shares of Common Stock (including, without
limitation, shares of Common Stock in respect of which such tax withholding
obligation arises) having a Fair Market Value equal to the minimum statutory tax
withholding amount.

 

12. Section 280G. In the event any amounts to be received pursuant to this
Agreement would constitute “excess parachute payments” within the meaning of
Section 280G of the Code and immediately prior to the change in ownership or
control, no stock in the Company is readily tradable on an established
securities market or otherwise within the meaning of Section 280G of the Code,
(i) you and the Company shall use commercially reasonable efforts to take such
reasonable steps as are necessary to qualify such amounts under Section
280G(b)(5)(A)(ii) of the Code, and (ii) you shall not be eligible to receive or
retain any such amounts pursuant to this Agreement until requisite shareholder
approval of such amounts have been obtained in a manner consistent with Section
280G(b)(5)(A)(ii)(II) of the Code and the Treasury Regulations thereunder.

 

13. Additional Provisions relating to Realization Events and Partial Realization
Events.

 

(a) If at any time while you hold shares of Restricted Stock, the Fir Tree
Investors wish to cause a Realization Event or Partial Realization Event to
occur, the Fir Tree Investors shall notify the Company and you in writing (a
“Transaction Notice”) at least five (5) business days prior to the anticipated
date of the proposed Realization Event or Partial Realization Event. The
Transaction Notice shall summarize the material terms and conditions of the
proposed Realization Event or Partial Realization Event, as applicable.

 

(b) In connection with any such Realization Event or Partial Realization Event,
solely to the extent requested by the Fir Tree Investors in the Transaction
Notice, you agree that (i) you will vote all of your capital stock of the
Company, including, without limitation, the Restricted Stock, in favor of the
Realization Event or Partial Realization Event described in the Transaction
Notice, (ii) solely in the case of a Realization Event, if a sale, transfer,
disposition, cancellation, conversion or exchange of capital stock of the
Company is part of such Realization Event, you will sell, transfer, dispose of,
cancel, convert or exchange, as applicable, all of your capital stock of the
Company, including, without limitation, the shares of Restricted Stock, in such
Realization Event on the terms and conditions set forth in the Transaction
Notice, and (iii) solely in the case of a Partial Realization Event, if a sale,
transfer, disposition, cancellation, conversion or exchange of capital stock of
the Company is part of such Partial Realization Event, you will sell, transfer,
dispose of, cancel, convert or exchange, as applicable, all of the Accelerated
Shares in such Partial Realization Event on the terms and conditions set forth
in the Transaction Notice.

 



-8-

 

 

(c) Your obligations under this Section 13 with respect to a Realization Event
or Partial Realization Event are subject to the condition that upon the closing
of the Realization Event or Partial Realization Event, you will receive the same
form and amount of consideration per share of Restricted Stock as is being
received by the Fir Tree Investors in respect of its shares of Common Stock (as
determined in good faith by the Committee) in such proposed Realization Event or
Partial Realization Event, provided, however, that, unless otherwise determined
by the Committee, if non-cash consideration is provided, adequate provision will
be made so that you will receive the fair market value thereof in cash (in lieu
of such non-cash consideration).

 

(d) In connection with any Realization Event or Partial Realization Event, you
agree to enter into and deliver a purchase agreement that shall contain standard
and customary representations, warranties, covenants and indemnities by you for
the benefit of the purchaser of the shares of Restricted Stock or the Company,
as the case may be; provided, however, that such representations, warranties and
covenants shall be substantially similar to those made by the Fir Tree Investors
in respect of its shares of Common Stock and such indemnities are several and
not joint with any other person.

 

(e) Solely in the case of a Partial Realization Event, if the Common Stock is
not publicly-traded at the time of the Partial Realization Event, you shall have
a right, subject to your satisfaction of the documentation requirements set
forth in Section 13(d), to sell all or a portion of the Accelerated Shares in
such Partial Realization Event, for the same consideration per share of Common
Stock (as determined in good faith by the Committee) received by the Fir Tree
Investors in the proposed Partial Realization Event, and otherwise on the same
terms and conditions applicable to shares of Common Stock held by the Fir Tree
Investors, which you may exercise for a period of ten (10) days after the
Transaction Notice is given by delivering a written notice to the Fir Tree
Investors within such 10-day period, stating therein the number of Accelerated
Shares proposed to be sold by you. In the event that the proposed purchaser in
the anticipated Partial Realization Event is unwilling to purchase all of the
shares of Common Stock and Class A-2 Preferred Stock that the Fir Tree
Investors, and all other stockholders having similar participation rights,
propose to sell, the number of shares of Accelerated Shares you may sell
pursuant to this Section 13(e) shall be subject to proration by the Committee.

 

(f) The provisions of Article IX of the Plan (entitled “Change in Control”)
shall not apply to your shares of Restricted Stock.

 

14. Irrevocable Proxy.

 



-9-

 

 

(a) Irrevocable Proxy. You hereby make, constitute and appoint Fir Tree Inc.
(the “Authorized Person”) to act as true and lawful proxy and attorney-in-fact
in your name and on your behalf, with full power to appoint a substitute or
substitutes, to attend shareholder meetings, to vote, execute and deliver
written consents, or otherwise to act with respect to, all shares of Restricted
Stock owned as of the Grant Date or thereafter acquired by you pursuant to this
Agreement or any extension thereof, to the same extent and with the same effect
as the undersigned could do under any applicable laws or regulations governing
the rights and powers of shareholders of a corporation organized under the laws
of the State of Nevada, in each case, as the Authorized Person shall determine
in its sole and absolute discretion (without regard to and irrespective of any
directions received by you); provided, however, that in no event shall this
proxy extend to any waiver, amendment or modification of any contractual right
or benefit you have pursuant to this Agreement, unless such waiver, amendment or
modification is set forth in a writing signed by you and not in reliance on this
Section 14. You expressly acknowledge that Fir Tree Inc. may vote all such
shares of Restricted Stock in its sole and absolute discretion, without regard
to and irrespective of any instructions, written or otherwise, that may be given
by you in respect of such vote and your attendance at any such vote of the
shareholders shall not affect the validity of this proxy. This proxy shall
expire with respect to each share of Restricted Stock at 11:59 P.M. (New York
time) on the date on which all restrictions imposed by this Agreement on such
share of Restricted Stock lapse, but for the avoidance of doubt, in no event
until immediately after consummation of the Realization Event or Partial
Realization Event (in which case, such proxy shall expire solely with respect to
the Pro-Rata Number of your shares of Restricted Stock applicable thereto), as
the case may be, giving rise to such lapse in restrictions.

 

(b) Irrevocable and Coupled with an Interest. THIS PROXY AND POWER OF ATTORNEY
ARE IRREVOCABLE AND COUPLED WITH AN INTEREST. This proxy is being given by you
in connection with the issuance of the shares of Restricted Stock by the Company
to you pursuant to this Agreement. All power and authority conferred under this
Agreement and proxy shall not be terminated by any act you take or by operation
of law, or your incapacity, by lack of appropriate power or authority, or by the
occurrence of any other event or events. If, after the execution of this
Agreement, any such event or events shall occur, the Authorized Person is
nevertheless authorized and directed, without any action of any party hereto or
any other person, to vote the share of Restricted Stock in accordance with the
terms of this Agreement and proxy as if such death, incapacity, lack of
appropriate power or authority or other event or events had not occurred and
regardless of notice thereof. This proxy shall be binding upon, and enforceable
against, all of your beneficiaries, heirs at law, legatees, distributees,
successors, assigns, transferees and legal representatives.

 

15. Certain Definitions.

 

(a) “Additional Series A-2 Preferred Stock” shall have the meaning ascribed
thereto in the Securities Purchase Agreement, by and among the Company, Fir Tree
Capital Opportunity (LN) Master Fund, LP and Fir Tree REF III Tower LLC, dated
August 1, 2013.

 

(b) “Aggregate A-2 Adjustment Shares” shall have the meaning ascribed thereto in
the Certificate of Designation.

 

(c) “Cause” means, unless otherwise defined in a written employment agreement
between you and the Company or its Affiliates in effect on the Grant Date, (i)
your indictment for, or conviction or entry of a plea of guilty or nolo
contendere to (A) any felony or (B) any crime (whether or not a felony)
involving moral turpitude, fraud, theft, breach of trust or other similar acts,
(ii) your being or having been engaged in conduct constituting breach of
fiduciary duty, willful misconduct or negligence relating to the Company or its
Affiliates or the performance of your duties, (iii) your willful failure to (A)
follow a reasonable and lawful directive of the Company or its Affiliates or (B)
comply with any written rules, regulations, policies or procedures of the
Company or its Affiliates, (iv) your breach of this Agreement or any other
written agreement with the Company or its Affiliates, including, without
limitation, any applicable non-competition, non-solicitation and confidentiality
agreement between you and the Company or its Affiliates, (v) your failure to
perform at a level of effort or results commensurate with your responsibilities,
other than as a result of permanent disability or (vi) your deliberate and
continued failure to perform your material duties to the Company; which in the
case clause (v) or (vi) hereof, is not cured by you within ten (10) days of your
receipt of written notice thereof from the Company or its Affiliates specifying
the particulars of the conduct constituting Cause.

 



-10-

 

 

(d) “Certificate of Designation” means that certain Certificate of Designation
of Preferred Stock, dated August 1, 2013, filed by the Corporation.

 

(e) “Fir Tree Investors” means Fir Tree Capital Opportunity (LN) Master Fund, LP
and Fir Tree REF III Tower LLC.

 

(f) “Good Reason” means, unless otherwise defined in a written employment
agreement between you and the Company or its Affiliates in effect on the Grant
Date, (i) a material reduction in your base salary, (ii) a material diminution
in your duties, (iii) your being required to relocate to a principal place of
employment more than fifty (50) miles from your current principal place of
employment with the Company or its Affiliates (other than any relocation
required in connection with a relocation of the Company’s corporate
headquarters), (iv) a material breach by the Company or any of its Affiliates of
any written agreement with you; which in the case of clauses (i), (ii), (iii) or
(iv) hereof, is not cured by the Company or its Affiliates within ten (10) days
of its receipt of written notice thereof from you specifying the particulars of
the conduct constituting Good Reason; provided that you give such notice to the
Company within thirty (30) days of the first occurrence of such event;
otherwise, Good Reason shall be deemed waived with respect to such event.

 

(g) “MIP Anti-Dilution Shares” means the sum of (i) the number of additional
shares of Restricted Stock required to be issued to you, if any, pursuant to
Section 4(a) above, and (ii) the number of additional shares of restricted stock
required to be issued to other MIP participants, if any, as a result of (1) the
issuance of Aggregate A-2 Adjustment Shares pursuant to Section 3(b) of the
Certificate of Designation in respect of Series A-1 Preferred Dividends or (2)
the issuance of Additional Series A-2 Preferred Stock, in each case, prior to
the consummation of a Realization Event.

 

(h) “Partial Realization Event” means the consummation, simultaneous with or
after the redemption or sale of all Series A-1 Preferred Stock held by the Fir
Tree Investors, but in all events on or prior to the MIP Expiration Date, of a
sale of any shares of Common Stock beneficially owned (as defined in Rule 13d-3
under the 1934 Act) by the Fir Tree Investors (assuming full conversion of all
Series A-2 Preferred Stock immediately prior thereto) to a third-party that is
not an Affiliate of the Fir Tree Investors pursuant to which the consideration
received by the Fir Tree Investors (other than consideration received for Series
A-1 Preferred Stock) is comprised of at least fifty percent (50%) cash.

 



-11-

 

 

(i) “Realization Event” means the consummation, simultaneous with or after the
redemption or sale of all Series A-1 Preferred Stock held by the Fir Tree
Investors, but in all events on or prior to the MIP Expiration Date, of one or
more of the following events pursuant to which the consideration received by the
Fir Tree Investors (other than consideration received for Series A-1 Preferred
Stock) is comprised of at least fifty percent (50%) cash: (i) a sale (whether by
sale, merger, consolidation or other similar business combination), in one or
more transactions, of more than fifty percent (50%) of the aggregate voting
power of the equity securities of the Company to one or more third-parties that
are not Affiliates of the Fir Tree Investors; or (ii) a sale or other
disposition, in one or more transactions, of all or substantially all of the
assets of the Company to one or more third-parties that are not Affiliates of
the Fir Tree Investors.

 

(j) “Series A-1 Preferred Dividends” shall have the meaning ascribed thereto in
the Certificate of Designation.

 

(k) “Series A-1 Preferred Stock” means the Company’s Series A-1 Nonconvertible
Preferred Stock.

 

(l) “Series A-2 Preferred Stock” means the Company’s Series A-2 Convertible
Preferred Stock.

 

16. General Provisions.

 

(a) You agree to be bound by the terms and conditions of the Plan, which are
incorporated herein by reference and which control in case of any conflict with
this Agreement.

 

(b) This Agreement, together with the Plan, represents the entire agreement
between the parties and supersedes any prior agreement, written or otherwise,
relating to the subject matter hereof. This Agreement may not be amended except
by written instrument signed by each of the parties hereto.

 

(c) All notices, requests, consents and other communications hereunder will be
in writing and will be either (i) delivered by hand, (ii) sent by overnight
courier, or (iii) sent by registered or certified mail, return receipt
requested, postage prepaid. All notices, requests, consents and other
communications hereunder will be deemed to have been given either (i) if by
hand, at the time of the delivery thereof to the receiving party at the address
of such party set forth below, (ii) if sent by overnight courier, on the next
business day following the day such notice is delivered to the courier service,
or (iii) if sent by registered or certified mail, on the fifth business day
following the day such mailing is made. If directed to you, any such notice
shall be sent to the address on file with the Company, or to such other address
as you may hereafter specify in writing. If directed to the Company, any such
notice shall be sent to the Company’s principal executive office, c/o the
Company’s Secretary, or to such other address or person as the Company may
hereafter specify in writing.

 



-12-

 

 

(d) This Agreement shall inure to the sole benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns and shall not be construed as creating any rights enforceable
by any person other than the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns. Neither this Agreement nor
any rights or interest hereunder shall be assignable by you, your beneficiaries
or legal representatives, and any purported assignment in violation hereof shall
be null and void.

 

(e) Either party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.

 

(f) The grant of Restricted Stock hereunder will not confer upon you any right
to continue in the employment of the Company or any of its Affiliates.

 

(g) This Agreement shall be governed by and construed in accordance with the
laws and judicial decisions of the State of Nevada, without regard to principles
of conflicts of laws.

 

(h) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

 

(i) This Agreement replaces and supersedes that certain Restricted Stock Award
Agreement dated February 25, 2014 that is hereby null and void and of no further
force and effect.

 

 

 

[Signature page follows]

 

-13-

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 



  CIG WIRELESS CORP.                   By:   /s/ Paul McGinn     Name:   Paul
McGinn     Title: CEO                                    

/s/ Gabriel Margent

   

Gabriel Margent

  



-14-

